Name: Commission Regulation (EEC) No 562/82 of 9 March 1982 on the supply of various consignments of cereals and/or rice as food aid under Regulation (EEC) No 3723/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/14 Official Journal of the European Communities 11 . 3 . 82 COMMISSION REGULATION (EEC) No 562/82 of 9 March 1982 on the supply of various consignments of cereals and/or rice as food aid under Regulation (EEC) No 3723/81 tenders, the award of contracts and the payment of successful tenderers, as well as the characteristics of the products to be supplied and the supply conditions, which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies listed in the Annexes hereto shall be responsible for implementing the procedures for mobilizing and supplying the products indicated therein under the terms of this Regulation. The general rules laid down in Regulation (EEC) No 1974/80 shall apply without prejudice to the special provisions set out below. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 3723/81 (*) provided for exceptional food aid totalling 40 million ECU to be granted to the least-developed countries ; whereas various sums have been allocated for the deli ­ very of cereals and rice to certain non-member coun ­ tries and beneficiary organizations ; Whereas this amount should be increased by the costs borne by the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund in accordance with Council Regulation (EEC) No 2681 /74 (*); Whereas it is necessary to provide for these measures to be carried out in accordance with the rules laid down in Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (7), as last amended by Regula ­ tion (EEC) No 3323/81 (8) ; whereas it is necessary, for the purposes of the Community measure envisaged, to lay down special conditions for the submission of Article 2 The detailed rules laid down in the first subparagraph of Article 4 (3) (e), Article 7 (3), Article 8 , the second subparagraph of Article 1 5 (2) and Article 1 7 of Regu ­ lation (EEC) No 1974/80 shall not apply. Article 3 1 . The tendering procedures opened by this Regula ­ tion shall cover contracts for the supply of maximum quantities of the products referred to in the Annexes for the amounts in ECU set out therein in respect of each separate operation . 2. Under each tendering procedure, tenders shall indicate the quantities tendered for at the amount fixed. They shall be valid only if they relate to the whole of this amount. 3 . The intervention agency concerned in each case shall award the contract to the tenderer offering the largest quantities. However, if in the light of the quantities offered for the amount fixed, the tenders received do not appear to match the conditions normally practiced on the market, the intervention agency may decide not to award the contract. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 382, 31 . 12. 1981 , p. 37. (j OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 281 , 8 . 11 . 1975, p. 89. 0 OJ No L 373, 29. 12. 1981 , p. 11 . (j OJ No L 288, 25. 10. 1974, p. 1 . 0 OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27. 11 . 3 . 82 Official Journal of the European Communities No L 67/15 make payments on the basis of the certificate and the supporting documents referred to in Article 1 6 (2) of the abovementioned Regulation . If an intervention agency avails itself of the provisions of the preceding subparagraph, it shall publish its decision not to award a contract on the basis of the tenders received and shall initiate a second tendering procedure within one week at the latest. It shall imme ­ diately inform the Commission thereof. Article 5 Article 4 For the purposes of implementing the tendering procedure on the one hand and payment to the successful tenderer on the other, the amount referred to in Article 3 (1 ) shall be converted into the relevant national currency using the last spot exchange rate recorded immediately before the final date for the submission of tenders, as published in the Official Journal of the European Communities, Series *C\ 1 . The sum to be paid to the successful tenderer shall be the amount referred to in Article 3 ( 1 ). It shall be paid by the intervention agency in the Member State in which the customs export formalities are completed and in the currency of that Member State. 2. The amount referred to in paragraph 1 shall be paid to the successful tenderer only on presentation of the original of the taking-over certificate or a certified true copy thereof and the supporting documents referred to in Article 16 (2) of Regulation (EEC) No 1974/80. However, if the said taking-over certificate is not issued by the recipient, the intervention agency shall Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1982. For the Commission Poul DALSAGER Member of the Commission No L 67/16 Official Journal of the European Communities 11 . 3. 82 ANNEX I 1 . Programme : 1981 2. Recipient : Somalia 3 . Place or country of destination : Somalia 4. Products to be mobilized : common wheat flour 5. Amount : 1 000 000 ECU, increased by 85 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : BALM  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung, Adickesallee 40, D-6 000 Frank ­ furt/Main (telex 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0*62 % maximum referred to dry matter 10. Packaging :  in new bags (') ;  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : ¢WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SOMALIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mogadiscio 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 March 1982 16. Shipment period : April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 11 . 3. 82 Official Journal of the European Communities No L 67/17 ANNEX II 1 . Programme : 1981 2. Recipient : Ethiopia 3. Place or country of destination Ethiopia 4. Product to be mobilized : common wheat 5. Amount : 3 500 000 ECU, increased by 55 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24076) 8. Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention 10 . Packaging : in bulk plus sufficient empty new jute sacks of a capacity of 50 kilograms, 200 needles and sufficient twine (')  marking on the bags in letters at least 5 cm high : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13. Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tender : 12 noon on 22 March 1982 16. Shipment period : April 1982 17. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide in addition 2 % of empty bags of the same quality. No L 67/18 Official Journal of the European Communities 11 . 3. 82 ANNEX III 1 . Programme : 1981 2. Recipient : Cape Verde Islands 3. Place or country of destination : Cape Verde Islands 4. Product to be mobilized : fully milled long grain rice 5. Amount : 280 000 ECU, increased by 210 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conduction the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 334 032) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15%  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute sacks 600 g, lined with cotton sacks  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'ARROZ BRANQUEADO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A REPUBLICA DE CABO VERDE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Praia 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 March 1982 16. Shipment period : 10 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital TJ *. 11 . 3. 82 Official Journal of the European Communities No L 67/ 19 ANNEX IV 1 . Programme : 1981 2. Recipient : Republic of Guinea Bissau 3. Place or country of destination : Republic of Guinea Bissau 4. Product to be mobilized : fully milled long grain rice 5. Amount : 400 000 ECU, increased by 1 50 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 334 032) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture 15 %  broken rice : 30 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute sacks  minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ BRANQUEADO GRÃ O LONGO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A GUINÃ -BISSAU' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Bissau 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 March 1982 16. Shipment period : 10 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ No L 67/20 Official Journal of the European Communities 11 . 3. 82 ANNEX V 1 . Programme : 1981 2. Recipient : Republic of Guinea 3 . Place or country of destination : Conakry 4. Products to be mobilized : husked long grain rice 5. Amount : 800 000 ECU, increased by 150 ECU per tonne of product offered 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 26032) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 15%  percentage of nee grains which are not of unimpaired quality :  paddy grains : 1 %  broken rice : 3 %  green grains or grains showing natural malformation 5 % (including up to 0-5 % of red grains)  tolerance of extraneous matter, consisting of :  mineral or vegetable inedible substances provided that they are not toxic : 0-01 %  extraneous grains of parts thereof, edible : 0-10 %  when wholly milled, percentage of wholly milled rice grains which are not of unimpaired quality :  chalky grains : 5 %  spotted grains : 1 -5 %  yellow grains : 0-05 %  stained grains : 1 %  amber grains : 0-20 % 10. Packaging :  in bags (')  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'RIZ CARGO / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE A LA REPUBLIQUE DE GUINÃ E' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Conakry 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 22 March 1982 at 12 noon 16. Shipment period : 10 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 11 . 3 . 82 Official Journal of the European Communities No L 67/21 ANNEX VI 1 . Programme : 1981 2. Recipient : the Republic of Benin 3. Place or country of destination : Benin 4. Product to be mobilized : common wheat 5. Amount : 500 000 ECU, increased by 55 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conducting the procedures : OBEA, rue de Treves 82, B-1040 Brussels (telex 24 076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the common wheat must be of a fair and sound merchantable quality and correspond at least to the standard quality for which the reference price is fixed 10. Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Cotonou 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 22 March 1982 at 12 noon 16. Shipment period : 10 to 30 April 1982 17. Security : 6 ECU per tonne No L 67/22 Official Journal of the European Communities 11 . 3. 82 ANNEX VII 1 . Programme : 1981 2. Recipient : Comoros 3 . Place or country of destination : Moroni 4. Product to be mobilized : fully milled long grain rice 5. Amount : 400 000 ECU, increased by 120 ECU per tonne of product offered 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , Milano (telex 334 032) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 35 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute sacks 600 g, lined with cotton sacks  net weight of the bags : 50 kg marking on the bags in letters at least 5 cm high : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AUX COMORES' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Moroni 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 March 1982 16. Shipment period : 10 to 30 April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\